Citation Nr: 0901485	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 27, 
2003, for a grant of presumptive service connection for type 
II diabetes mellitus as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This appeal to the Board of Veterans Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  An original claim of service connection for diabetes 
mellitus was received on January 27, 2004.

2.  Service connection for diabetes mellitus was granted by 
the RO in September 2004, effective from January 27, 2003.

3.  The earliest effective date for the establishment of 
service connection for diabetes mellitus is January 27, 2003, 
one year prior to the date of receipt of the veteran's 
original claim.


CONCLUSION OF LAW

An effective date earlier than January 27, 2003, for the 
grant of service connection for diabetes mellitus is not 
assignable.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
Thus, any error related to this element is harmless.

In this case, the RO provided VCAA notice to the veteran on 
the underlying issue of entitlement to service connection in 
a letter dated in March 2004.  A September 2004 rating 
decision granted service connection for diabetes mellitus.  
The veteran perfected an appeal as to the effective date 
assigned.  Entitlement to an earlier effective date is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in March 2004), thus another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the Court has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  In any event, the RO provided VCAA notice in June 
2005 pertaining to his claim for an earlier effective date.

VA has fulfilled its duty to notify the veteran in this case.  
In the March 2004 and June 2005 letters, the RO informed the 
veteran of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate his claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duties to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Criteria and Analysis

In September 2004, the RO granted service connection for type 
II diabetes mellitus and initially assigned a retroactive 
effective date of January 27, 2003.  The veteran has appealed 
this effective date for the grant of service connection.

The veteran's November 2004 notice of disagreement (NOD) 
asserts that he should receive back pay dating back to 1978 
because he was admitted to the hospital in April 1978 with 
diabetes.  In a January 2006 statement, the veteran contends 
that he is claiming "diabetes pay from 1999" when he was 
informed by an Oakland Park claims adjuster that there was 
nothing to claim since his diabetes came from either his 
mother or his father.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, if a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

At the outset, it is important to apply the general default 
rule for earlier effective dates.  The veteran appears to 
have been entitled to service connection for diabetes 
mellitus since May 8, 2001.  That is, a VA Hospital Summary 
dated in April 1979 reflects that the veteran was 
hospitalized for his initial diagnosis of diabetes mellitus 
with ketoacidosis from March 21, 1979, to April 10, 1979; 
giving rise to entitlement for service connection for this 
claim since May 8, 2001 - the date VA regulation established 
diabetes as a presumptive condition of herbicide exposure.  
The veteran's original claim for service connection for 
diabetes was received by the RO on January 27, 2004.  

Consideration of the general rule is therefore unhelpful to 
the veteran's claim for an earlier effective date.  The date 
of receipt of his claim (January 27, 2004) is later than his 
date of entitlement (May 8, 2001) for diabetes.  As such, the 
general rule for earlier effective dates dictates that the 
date of receipt of the claim, January 27, 2004, would be the 
effective date for his claim for service connection for 
diabetes mellitus.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).

In this case, however, it is necessary to consider further 
caselaw and regulations that are especially applicable to the 
effective dates assigned and the earlier dates sought.  It is 
beneficial to discuss, as listed below, a series of court 
decisions that the RO relied upon in establishing the 
effective date for the grant of service connection for type 
II diabetes mellitus.

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
herbicide, i.e., Agent Orange exposure, 38 C.F.R. § 3.311a(d) 
(1989).  The District Court also voided all benefit denials 
that had been made under that section of the regulation.  See 
Nehmer v. United States Veterans' Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I).

Following that 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation and this stipulation agreement was 
made an order of the court.  Paragraph 3 of the stipulation 
and order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit interpreted Paragraph 3 of the stipulation 
and order as applying to all claims voided by the District 
Court in the May 1989 order, as well as all similar claims 
filed subsequent to the May 1989 order.  In addition, if the 
re-adjudication of a "similar claim" resulted in an award 
of benefits, the effective date for the grant of service 
connection is the date of the original claim.  The disease at 
issue in the 9th Circuit decision was prostate cancer, which 
under the regulation in effect in 1994, was not subject to 
presumptive service connection.  The regulation (38 C.F.R. 
§ 3.309(e)) was revised in 1996 to include prostate cancer as 
a presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  In May 
2001, the regulations were revised to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while in service.  See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. 
§ 3.309(e)).

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 
38 C.F.R. § 3.816 (2008).  The provisions of 38 C.F.R. 
§ 3.816 provide that for purposes of this section - (1) a 
Nehmer class member means: (i) A Vietnam veteran who has a 
covered herbicide disease; or (ii) a surviving spouse, child, 
or parent of a deceased Vietnam veteran who died from a 
covered herbicide disease; and (2) a covered herbicide 
disease means a disease for which the Secretary of VA has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  Those diseases 
include Type 2 Diabetes.  If a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows:

(1) if VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a 
disease that reasonably may be construed as the 
same covered herbicide disease for which 
compensation has been awarded.  Minor differences 
in the terminology used in the prior decision will 
not preclude a finding, based on the record at the 
time of the prior decision, that the prior decision 
denied compensation for the same covered herbicide 
disease.

(2) if the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be 
the later of the date such claim was received by VA 
or the date the disability arose, except as 
otherwise provided in paragraph (c)(3)of this 
section.  A claim will be considered a claim for 
compensation for a particular covered herbicide 
disease if: (i) the claimant's application and 
other supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for 
the covered herbicide disability; or (ii) VA issued 
a decision on the claim, between May 3, 1989, and 
the effective date of the statute or regulation 
establishing a presumption of service connection 
for the covered disease, in which VA denied 
compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for 
which compensation has been awarded.

(3) if the class member's claim referred to in 
paragraph (c)(1)or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective 
date of the award shall be the day following the 
date of the class member's separation from active 
service.

(4) if the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114 (2008) and 3.400.

Based on adjudication in the Nehmer case certain stipulations 
were agreed to and are now incorporated in 38 C.F.R. § 3.816.  
However, the veteran is not a Nehmer class member since he 
was not denied compensation for diabetes mellitus between 
September 25, 1985, and May 3, 1989; his claim of service 
connection was not pending before VA on May 3, 1989, nor was 
it received by VA between May 3, 1989, and the effective date 
of the statute or regulation establishing a presumption of 
service connection for diabetes mellitus (May 8, 2001); and 
his claim was not received within one year from the date of 
his separation from service.  When none of the requirements 
are met, which is the case here, the effective date of the 
award shall be determined in accordance with 38 C.F.R. 
§§ 3.114, 3.400, 3.816(c)(4).

If the award of compensation is due to a liberalizing change 
in the law or an administrative issue, the effective date of 
the award shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the award or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim 
is reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1).

If a claim is reviewed at the claimant's request more than 
one year after the effective date of the law, the effective 
date of the award may be one year prior to the date of 
receipt of such request, if the veteran met all the criteria 
of the liberalizing law or issue at that time.  38 C.F.R. 
§ 3.114(a)(3).  The effective date for which diabetes 
mellitus was added to the list of presumptive diseases in 
connection with herbicide exposure is May 8, 2001.  Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 
2002).

The veteran was awarded service connection for diabetes 
mellitus on a presumptive basis because it is a disease 
associated with his presumed in-service exposure to certain 
herbicide agents, namely Agent Orange.  See 38 C.F.R. 
§§ 3.307, 3.309(e) (2008).  The RO assigned an effective date 
of January 27, 2003, one year prior to the date the RO 
determined that it had received the respective claim for 
compensation.  

The veteran points out he was informed in 1999 that there was 
"nothing to claim" because his diabetes mellitus came from 
his mother or father.  Accordingly, he believes the effective 
date for this condition should be retroactive to that point 
in time, or even earlier because he was hospitalized for 
diabetes mellitus in "April 1978."  Unfortunately, the 
claims folder does not reflect that VA received his 
application for VA benefits for diabetes mellitus prior to 
January 27, 2004.  

As noted above, a VA Hospital Summary dated in April 1979 
reflects that the veteran was hospitalized for his initial 
diagnosis of diabetes mellitus with ketoacidosis from March 
21, 1979, to April 10, 1979.  This VA Hospital Summary is the 
earliest evidence of findings or treatment for type II 
diabetes.

However, treatment records are not used as an informal claim 
for an initial claim for service connection; an informal 
claim requires a communication or action that identifies the 
benefit sought.  38 C.F.R. §§ 3.155, 3.157 (2008).  To that 
end, the VA Hospital Summary refers to diabetes mellitus but 
it does not reflect any intent to apply for benefits.  As 
such, this Hospital Summary does not qualify as an informal 
claim.

The date of the award may be one year prior to the date of 
receipt of the claim, only when the claimant's request is 
received more than one year after the May 8, 2001 effective 
date, which is the case under the facts of this appeal.  See 
38 C.F.R. § 3.114(a)(3).  Thus, even if the Board were to 
accept that the veteran's claim of service connection for 
diabetes mellitus was received in April 1979, under the 
applicable regulations, it would seem that the earliest 
effective date would still only be May 8, 2001, as applicable 
law appears to prohibit an effective date prior to the date 
of the effective date of the liberalizing law.  See 38 C.F.R. 
§ 3.114.  At any rate, the Board is unable to find any legal 
basis for assigning an effective date for diabetes mellitus 
prior to January 27, 2003.

As mentioned, the veteran appears to have been entitled to 
service connection for diabetes mellitus since May 8, 2001.  
Specifically, the April 1979 VA Hospital Summary noted an 
initial diagnosis of diabetes mellitus, giving rise to 
entitlement to service connection for this condition since 
May 8, 2001 - the date VA regulation established diabetes as 
a presumptive condition of herbicide exposure.  To that end, 
the VA treatment records do show some indications of long-
standing problems of diabetes.  However, the mere presence of 
medical evidence of a disability does not show an intent on 
the veteran's part to seek service connection for it and, 
therefore, does not constitute a claim; rather, he must 
assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32 (1998).  Therefore, the 
Board declines to view any references to diabetes in medical 
records as a claim for VA compensation for this condition.

Despite the fact that a presumption was established for 
diabetes mellitus effective May 8, 2001, the evidence does 
not reflect that the veteran had a claim of service 
connection for diabetes mellitus pending at that time.  There 
is no evidence of record that would allow for the award of an 
earlier effective date.  In conclusion, it is found that the 
preponderance of the evidence is against his claim for an 
effective date earlier than January 27, 2003, for the award 
of service connection for diabetes mellitus.  38 U.S.C.A. 
§ 5107(b).


ORDER

The claim for an effective date earlier than January 27, 
2003, for the grant of service connection for Type II 
Diabetes Mellitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


